Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Remarks
This Office Action is in response to applicant’s amendment filed on May 3, 2021, under which claims 1-2, 4-10, 12-16 and 18-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 102 rejection of claims 1-5, 7, 9-13 and 15-19 over Dixon. However, a new ground of rejection has been made under § 103 over Dixon in view of Yamamoto and Chylinski.
 	In view of the new ground of rejection, applicant’s arguments that the previously applied art fail to teach each and every limitation of the independent claims are generally moot.
	Applicant remaining arguments assert that Dixon fails to teach or suggest the newly recited limitation in claim 1 of “identifying a first previous time associated with one or more conditions being satisfied, determining a content type obtained by a user at the first previous time associated with the one or more conditions being satisfied, determining a first future time that is associated with the first previous time associated with the one or more conditions being satisfied” (see applicant’s response, page 16). 
The above argument has been fully considered but is not persuasive in distinguishing over Dixon as applied in the current grounds of rejections. As discussed in more detail in the rejections below, Dixon at col. 13, lines 22-26 teaches that “the prediction may be based on the user's previous consumption of video content, for example, a specific title of the content, the time or location of the viewing, the last known viewing content, the ability to obtain future video content, battery usage, available storage and other factors.” The “time” emphasized above corresponds to a “previous time” and “the ability to obtain future video content” corresponds to “one or more conditions being satisfied.” With respect to the limitation of “future time,” this limitation is satisfied because the “prediction” mentioned above includes a predicted future time (col. 5, lines 46-50: “predict…when to perform them”; col. 6, lines 20-21: “the time of performance of the download scheduling options”; and col. 8, lines 48-51: “In block 606, a predicted time of access or consumption of the future data/download scheduling options is predicted.”). To the extent that the applicant is relying on the term “associated,” the Examiner notes that the claim does not require a particular manner of being “associated with.” Therefore, since the prediction is based on a previous consumption time, the “associated with” limitation is satisfied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 4-7, 9-10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 9,414,222 B1) in view of Yamamoto et al. (US 2017/0315917 A1) (“Yamamoto”)  and Chylinski et al. (US 20140/310701 A1) (“Chylinski”). 
As to claim 1, Dixon teaches a computer-implemented method comprising: 
training a neural network system using activity log data; [FIG. 3: Prediction Module 302 (a neural network system), as described in col. 5, lines 55-64: “prediction module 302 may include using one or more machine learning algorithms and/or neural networks.” The prediction module is trained using data stored in Data Stores 224, corresponding to “activity log data.” See col. 5, lines 50-55: “the prediction module 302 may receive or collect input data from the data stores 224, and analyze the input data to predict potential future data needs. The prediction module 302 may use predictive analytics to compile and analyze the data to make predictions about future data access and consumption.” See also col. 9, line 23: “…train these processes and improve their performance.” Data stored in Data Stores 224 constitutes activity log data; see col. 5, lines 19-22: “usage data of the device and user data, network cover age data, device storage data, device power data, location data,…human phenomena, social phenomena, and other data sources.”].
by one or more computing devices [FIG. 4, as described in col. 7, lines 5-25: “multiple devices” which include “computer 412,” “server 414,” and various client devices] and based on the training of the neural network system using the activity log data: [Col. 5, lines 50-52: “the prediction module 302 may receive or collect input data from the data stores 224, and analyze the input data to predict potential future data needs.” Input data may include parameters “for use in predicting the type of data to cache and when to cache such data” (as described in col. 5, lines 34-40). Such parameters are used to “predict future data access and consumption, identify download scheduling options associated with the future data” (col. 5, lines 44-48).]
	identifying a first previous time associated with one or more conditions being satisfied, [Col. 13, lines 22-26: “the prediction may be based on the user's previous consumption of video content, for example, a specific title of the content, the time or location of the viewing, the last known viewing content, the ability to obtain future video content, battery usage, available storage and other factors.” Here, the “time of the viewing” reads on the limitation of a “first previous time.” The presence of conditions, such as “ability to obtain future video content, battery usage, available storage and other factors” reads on the limitation of “one or more conditions being satisfied.” The condition of being able to obtain video content is also described in more detail in col. 2, lines 65-66 (“…triggered by network connectivity becoming available at a given location and time); (col. 13, lines 7-15) (“if a device is connected to WiFi and plugged in, download scheduling options may be executed…checks on other conditions…may also be performed”); col. 6, lines 16-17 (“sort and prioritize the downing scheduling options”, i.e., execution according to a determined priority).]
	determining a content type obtained by a user at the first previous time associated with the one or more conditions being satisfied, [Col. 13, lines 22-26: “the prediction may be based on the user's previous consumption of video content, for example, a specific title of the content.” That is, a video content constitutes a “content type.”]
	determining a first future time that is associated with the first previous time associated with the one or more conditions being satisfied, [The “prediction” mentioned in col. 13, lines 22-26 includes a “first future time.” See col. 5, lines 46-50: “predict future data access and consumption, identify download scheduling options associated with the future data, and schedule which pre-caching/download operations to perform and when to perform them”; col. 6, lines 20-21: “and schedule the time of performance of the download scheduling options”; and col. 8, lines 48-51: “In block 606, a predicted time of access or consumption of the future data/download scheduling options is predicted.” With respect to the limitation of “associated with,” since the prediction is based on a previous consumption time and the claim does not require a particular manner of being “associated with,” this limitation is met by Dixon.] and 
	generating a recommendation to schedule acquisition of data of the content type at the first future time based on the one or more conditions being satisfied; [FIG. 6, step 604: “Generate potential download scheduling options” and 610: “schedule execution of the download scheduling options” (as described in col. 8, lines 27-55). “The download scheduling options may relate to specific data that may potentially be pre-cached” (col. 6, lines 7-15), and have a “time of performance of the download scheduling options” (col. 6, line 20) corresponding to the “first future time” of the instant claim. The scheduling options is based on the parameters and the trained model, as noted above. Regarding the limitation of “based on the one or more conditions being satisfied,” the download occurs when the user device is able to perform the download.]
receiving, by the one or more computing devices and prior to the first future time, a user input indicating user acceptance or rejection of the recommendation to schedule acquisition of the data at the first future time based on the one or more conditions being satisfied [Col. 11, lines 34-40: “user setting may be received and fed into the prioritization, illustrated as block 916.… This may allow the user to provide input to change the prioritization.” Col. 11, lines 59-62: “user settings may also be available for scheduling of the download scheduling options, thus allowing the user to modify the schedule as desired.” The description of “scheduling download scheduling options based on device power and network connectivity” (col. 11, line 64) indicates that the conditions are also part of the user settings. That is, Dixon discloses user inputs capable of modifying the prioritization and/or the scheduling. Therefore, any scheduling option that remains to be executed is considered to have “acceptance” by the user to the extent required by the claim. With respect to the limitation of “user input including an indication,” any user input that results in a scheduling option that is be executed reads on the instant limitation. Since the user can merely change the prioritization, it is understood that certain download scheduling options would remain, and are “accepted” by the user.], wherein the one or more conditions for acquiring the data are in addition to the first future time; and [the condition of being able to obtain down is in addition to the condition of being at the first future time.]
in response to receiving the user input indicating user acceptance of the recommendation:
obtaining, by the one or more computing devices from one or more content delivery servers and based on the one or more conditions being satisfied, the data of the content type at the first future time; [FIG. 6, step 614: “execute one or more of the download scheduling operations.” Col. 8, lines 59-61: “the pre-caching/download operation is then executed in accordance with the schedule, illustrated as block 614.” For example, col. 13, lines 53-55: “execution prior to the device entering the dead spot, illustrated as block 1306.”]
further training the neural network system based on the user acceptance of the recommendation to schedule acquisition of the data at the first future time based on the one or more conditions being satisfied, as indicated by the received user input; [Col. 9, lines 20-24: “the download scheduling options that were actually executed are identified and fed back into one or more of the predicting processes, the prioritizing process, and the scheduling process to train these processes and improve their performance…” The Examiner notes that “based on” does not require a specific relationship between the training and the indication of the received user input.]
determining, using the further trained neural network system, a second, particular future time to output the obtained data; [With respect to a “second, particular future time,” Dixon teaches “a predicted time of access and consumption of the data corresponding to the download scheduling options” (col. 10, lines 57-59); see also col. 8, lines 15-17 (“predicted time when such data will be accessed or consumed”). With respect to “further trained,” the determination of a predicted time of consumption in a second cycle would use a “further trained” neural network. See “Response to Arguments” section. As shown by the arrows on the right-hand side of FIG. 3, and based on Col. 9, lines 20-24, the process shown in FIG. 3 repeats after the neural network is further trained. That is, further training of the network occurs after step 614 (execution of the download scheduling), and the flowchart arrows to the right of step 614 teaches that the process repeats. Therefore, the instant step is disclosed as step 606 of a second cycle in FIG. 3. With respect to step 606, see col. 8, lines 48-51: “In block 606, a predicted time of access or consumption of the future data/download scheduling options is predicted”; for example, “it can be predicted that the user will watch the next episode of the television program at 6:00 AM in the future” (col. 9, lines 56-58).] and 
controlling, by the one or more computing devices, a display to output the obtained data [In general, “the user may access and consume the data” (abstract), wherein such data may be video content (see claim 12, see FIGS. 12-13). Furthermore, “display information is output by the display interface 210 via a display device (e.g., a screen or similar device)” (col. 4, lines 29-31). Therefore, it is understood that the computing device controls a display to output obtained video data. It is noted that the instant limitation is met by a second cycle of the process shown in FIG. 3.] at the second, particular future time. [Since Dixon teaches a “predicted time when such data will be accessed or consumed” (col. 8, lines 15-17), it is understood that Dixon teaches the case in which the obtained data is output at the predicted time. It is noted that “at the second future time” would be satisfied when the actual access or consumption fulfills the predicted consumption timeframe, and such a situation is implied by Dixon. See col. 13, line 67: “This allows the user to continuously watch the video through the dead spot without interruption.” Furthermore, the claim does not require the “second, particular future time” to have any particular degree of precision or granularity, particularly in light of the specification’s disclosure that “[t]he downloaded and stored content may be output at any time of the user's choice (324),” which indicates that the output of the data merely needs to be within a general period of predicted use of the content.]  
Dixon does not explicitly teach:
(1)	the operations of “generating a notification that includes [the] recommendation” and “presenting, by the one or more computing devices and prior to the first future time, the notification that includes the recommendation at a display of a particular computing device of the one or more computing devices” [Dixon teaches “displays” and “touch screens” (col. 4, lines 22-34), and also teaches particular computing devices in the form of, e.g., “smart phones” (“background” section; see also FIG. 4), thereby teaching hardware that is capable of displaying notifications in general. However, Dixon does not explicitly teach the detail of displaying a notification of the recommendation.]; and 
(2)	“wherein the first future time and the one or more conditions are visible, in the notification, to a user of the particular computing device.” 
Yamamoto, in an analogous art, teaches limitation (1) listed above. Yamamoto generally relates to “predictive caching” (see title) using a “machine learning algorithm” (see [0055]) for prediction. The machine learning algorithm is repeatedly trained based on the actual actions of the user ([0055]: “The actual actions are noted by the predictive manager 114, 124, and 134 and used as feedback into the machine learning algorithm to dynamically adjust the matching, weighting, and/or scoring technique when the actual actions were not what was identified as the predictive operations provided by the predictive manager 114, 124, and 134.”). Therefore, Yamamoto in the field of machine learning applications, particularly predictions for data communication. Therefore, Yamamoto is in the same field of endeavor as the claimed invention.
In particular, Yamamoto teaches “generating a notification that includes a recommendation” and “presenting, by the one or more computing devices and prior to the first future time, the notification that includes the recommendation at a display of a particular computing device of the one or more computing devices” [[0050]: “presents in an interface to a user operating device 120 and/or 130 confirmation screens. The confirmation screen may describe what the operation or operations are that the predictive managers 114, 124, and 134 are proposing to execute and request confirmation from the user before executing those operation(s).” [0096]: “at 341, the predictive action service presents a confirmation request on a display of the second device requesting confirmation from a user interacting with the application on the second device before preprocessing at least a portion of the operation on the second device.”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dixon with the teachings of Yamamoto by performing the operation of “generating a notification” such that the generated notification “includes the recommendation” and by performing the operation of “presenting, by the one or more computing devices and prior to the first future time, the notification that includes the recommendation at a display of a particular computing device of the one or more computing devices.” The motivation would have been to present a confirmation request to a user and to receive user confirmation for an operation that is to be performed by a device, as suggested by Yamamoto ([0050] and [0096] quoted above). 
Chylinski, in an analogous art, teaches the remaining limitation of “wherein the first future time and the one or more conditions are visible, in the notification, to a user of the particular computing device.” Chylinski generally relates to “download” of content “through the carrier network” wherein “the download may occur in the background without knowledge of the user of the computing device” ([0002]). Therefore, Chylinski is in the same field of endeavor as the claimed invention (e.g., data communication, as described in paragraph 1 of applicant’s specification).
In particular, Chylinski teaches “wherein the first future time and the one or more conditions are visible, in the notification, to a user of the particular computing device.” [FIG. 2c, and [0037]: the display may provide the user with various options relating to the deferral of the SU, as illustrated in FIG. 2 b. The various options may include time, date, or the availability of a wireless connection (e.g., via the wireless communication network 21 or Wi-Fi) necessary for downloading the SU, as illustrated in FIG. 2c. In FIG. 2c, the availability of a connection is shown by the notification message “when Wi-Fi is available.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dixon and Yamamoto to implement the further feature that “the first future time and the one or more conditions are visible, in the notification, to a user of the particular computing device.” The motivation for doing so would have been to inform a user of a time and condition at which download occurs, as part of an option that the user can choose accept, as taught by Chylinski ([0037] quoted above).

As to claim 2, the combination of Dixon, Yamamoto, and Chylinski teaches the computer-implemented method of claim 1, wherein: 
the one or more conditions include a content type, [Dixon, col. 2, 32-34: “type of data to pre-cache.” See also col. 2, line 5. For example, a video (col. 13, line 56); also col. 13, lines 22-26: “the prediction may be based on the user's previous consumption of video content, for example, a specific title of the content.”] a content size, [Dixon, col. 13, line 56: “a portion of the video required to cover the dead spot” (wherein the extent of the portion constitutes a “content size”). Additionally, col. 13, lines 56-64 teaches determining the video quality, which constitutes determination of the size of data to be downloaded.] a location, [Col. 5, lines 34-40: “For example, usage data corresponding to how the user is using the device, including, but not limited to…location.”] a financial threshold to purchase the data, [Dixon, col. 3, lines 65-37 generally teaches that “monetary costs” are considered. Furthermore, Dixon teaches that pre-caching behavior depends on whether “data is free” (col. 12, line 16) or “data…costs money” (col. 12, lines 23 and 35). Therefore, Dixon teaches a financial threshold of zero (data is free).] and a wireless connectivity threshold; [Col. 6, line 30 “connection interruption”; Col. 12, lines 4-6: “whether the network connection is sufficient to cache data.”] and 
the activity log data includes activity data indicative of user behavior. [Col. 5, lines 34-40: “For example, usage data corresponding to how the user is using the device…may be stored in the data stores 224.” Abstract: “The prediction may be based on the user's past usage of the device, the user's past behavior, and other such data”]

As to claim 4, the combination of Dixon, Yamamoto, and Chylinski teaches the computer-implemented method of claim 1, wherein determining the first future time and one or more for acquiring data based on the training of the neural network system using the activity log data further includes: determining one or more of: [“one or more of” is an alternate expression, and Dixon discloses at least one of the listed items, as set forth below.]
a size of the content type; [Dixon, col. 13, line 56: “a portion of the video required to cover the dead spot” (wherein the extent of the portion constitutes a “content size”). Additionally, col. 13, lines 56-64 teaches determining the video quality, which constitutes determination of the size of data to be downloaded.]
a likely financial cost of obtaining the data at the first future time; [Dixon, col. 3, lines 65-37: “monetary costs associated with caching databased on current and predicted connectivity conditions”; col. 3, lines 50-57: “the data plan rate information may be used to determine the most cost effective way to pre-cache data…” Also taught in col. 12, lines 21-29: “a check may be made to see if WiFi is predicted to be available prior to the need for the data associated with the download scheduling option…the download scheduling options may be scheduled to execute when the WiFi is available to avoid data fees associated with 4G.”] and 
an availability of funds to pay for the likely financial cost.

As to claim 5, the combination of Dixon, Yamamoto, and Chylinski teaches the computer-implemented method of claim 1, wherein generating, based on the training of the neural network system using the activity log data, the notification including the recommendation to schedule acquisition of the data at the first future time based on the one or more conditions being satisfied includes: 
determining a likely level of wireless connectivity of a user device at the first future time; [Dixon, col. 11, line 65 to Col. 12, line 3: “As illustrated, a check is made to determine the status of the power level of the device and the network connection of the device, illustrated as block 1102. For example, this may include determining whether the device is plugged in, and or the type of network connection, for example, WiFi, 3G, 4G, etc.”]
determining a probability that an entirety of the data is downloadable at the determined likely level of wireless connectivity during a threshold time period beginning with the first future time, [Dixon, col. 12, lines 4-7: “A decision may be made as to whether the network connection is sufficient to cache data corresponding to one or more of the download scheduling options, illustrated as block 1104.” With respect to “entirety…is downloadable,” Dixon teaches that: “the downloaded content may be the entire video” and that “based on connection speed and predicted time to the dead spot, high quality video, for example, high-definition video, may be downloaded illustrated as block 1308. However, if the time remaining to the dead spot is not sufficient to pre-cache high quality video, a lower bandwidth stream may be used because it can be downloaded” (col. 13, lines 57-63). That is, Dixon determines a sufficiency of the connection to download content, which may be an entire video. While Dixon does not use the particular term “probability,” it is understood that some probability is determine in order to arrive at a decision as to whether the network connection is sufficient to cache data.] the threshold time period being (i) a time period during which the user device is likely to remain connected to a wireless network at or above a particular wireless connectivity threshold level, [The “predicted time to the dead spot” as quoted above] or (ii) a time period selected by a second user input; and 
determining that the probability exceeds a confidence threshold. [In order to arrive at a decision as to whether the network connection is sufficient to cache data (e.g., high quality video) based on the “predicted time to the dead spot,” it is understood that Dixon’s method includes determining that the probability exceeds a “confidence threshold,” to the extent required by the claim.]

As to claim 6, the combination of Dixon, Yamamoto, and Chylinski teaches the computer-implemented method of claim 1, further comprising: 
controlling, by the one or more computing devices, an output device to output the notification, the output device including the display, wherein the user input is received using a graphical user interface displayed by the display. [Yamamoto, [0050]: “presents in an interface to a user operating device 120 and/or 130 confirmation screens. The confirmation screen may describe what the operation or operations are that the predictive managers 114, 124, and 134 are proposing to execute and request confirmation from the user before executing those operation(s).” [0096]: “at 341, the predictive action service presents a confirmation request on a display of the second device requesting confirmation from a user interacting with the application on the second device before preprocessing at least a portion of the operation on the second device.”]

As to claim 7, the combination of Dixon, Yamamoto, and Chylinski teaches the computer-implemented method of claim 1, wherein the second, particular future time is a time at which a user device including the display and the one or more computing devices are not connected to a wireless network. [Dixon, col. 2, lines 13-31: “wireless local area networks (WLAN) (such as WiFi), and wireless communication networks…operate within certain coverage areas. These coverage area can have gaps or dead spots in which no coverage is provided or transmission falls off... Aspects of the present disclosure are directed to methods and systems to predict future data usage and pre-cache data on the device prior to the device entering a dead spot (or other circumstance where data access is difficult or undesirable).” The “second future time” may be a time during which the user consumes the data, which is disclosed in Dixon (see col. 13, line 65).]

	As to claim 9, this claim is directed to one or more computer-readable media for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 9.
Furthermore, Dixon teaches one or more non-transitory computer-readable storage media comprising instructions, which, when executed by one or more computing devices, cause the one or more computing devices to perform operations. [Col. 14 line 60 to col. 15 line 3: “The computer readable storage medium may be readable by a computer and may comprise instructions for causing a computer or other device to perform processes described in the present disclosure.]

As to claim 10, the further recited limitations of “the one or more conditions include…” and “the activity log data includes…” are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 10. 
Additionally, Dixon teaches wherein the second, particular future time is a time at which the user device including the display is likely not connected to a wireless network. [Dixon, col. 2, lines 13-31: “wireless local area networks (WLAN) (such as WiFi), and wireless communication networks…operate within certain coverage areas. These coverage area can have gaps or dead spots in which no coverage is provided or transmission falls off... Aspects of the present disclosure are directed to methods and systems to predict future data usage and pre-cache data on the device prior to the device entering a dead spot (or other circumstance where data access is difficult or undesirable).” The “second future time” may be a time during which the user consumes the data, which is disclosed in Dixon (see col. 13, line 65).]

As to claims 12-13, the further limitations recited in these claims are the same or substantially the same as those recited in claims 4-5, respectively. Therefore, the rejections made to claims 4-5 are applied to claims 12-13, respectively.

	As to claim 15, this claim is directed to a system that performs operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 15.
Furthermore, Dixon teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable and when executed by one or more computers, cause the one or more computers to perform actions comprising. [Col. 14 line 60 to col. 15 line 3: “Aspects of the present disclosure may be implemented as a…system… The computer readable storage medium may be readable by a computer and may comprise instructions for causing a computer or other device to perform processes described in the present disclosure. The computer readable storage medium may be implemented by a volatile computer memory, non-volatile computer memory, hard drive, solid state memory, flash drive, removable disk, and/or other media.”]

As to claim 16, the further recited limitations of “the one or more conditions include…” and “the activity log data includes…” are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 16.
Additionally Dixon teaches wherein the second future time is a time at which a user device including the display and the one or more computing devices is likely not connected to a wireless network. [Dixon, col. 2, lines 13-31: “wireless local area networks (WLAN) (such as WiFi), and wireless communication networks…operate within certain coverage areas. These coverage area can have gaps or dead spots in which no coverage is provided or transmission falls off... Aspects of the present disclosure are directed to methods and systems to predict future data usage and pre-cache data on the device prior to the device entering a dead spot (or other circumstance where data access is difficult or undesirable).” The “second future time” may be a time during which the user consumes the data, which is disclosed in Dixon (see col. 13, line 65).]

As to claims 18-19, the further limitations recited in these claims are the same or substantially the same as those recited in claims 4-5, respectively. Therefore, the rejections made to claims 4-5 are applied to claims 18-19, respectively.

2.	Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Yamamoto and Chylinski, and further in view of Wikander (US 2012/0276845 A1).
As to claim 8, the combination of Dixon, Yamamoto, and Chylinski teaches the computer-implemented method of claim 1, wherein determining the first future time and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes: 
determining one or more applications that are configured to obtain application data at a particular time before outputting the application data using the one or more applications; [Dixon, col. 6, lines 16-19: “prioritize the download scheduling options for various applications which might make use of pre-cached data (such as a rating application, video playback applications, etc.).” For example, col. 11, lines 9-12: “In an example, if the user frequently launches a certain application at a certain time…one or more download scheduling options relating to the application may receive a high priority.” Note that in the example of a video playback application, the application obtains application data (e.g., the video to play back) prior to playing the video.] and 
determining a content type of the application data, [Dixon, col. 5, lines 39-40: “predicting the type of data to cache and when to cache such data.” For example, col. 2, lines 2-10: “The system also predicts what type of data the user will likely want to access on the plane. Such as a certain movie, television program, book, music, and other content.”] a content size of the application data, [Dixon, col. 13, line 56: “a portion of the video required to cover the dead spot” (wherein the extent of the portion constitutes a “content size”). Additionally, col. 13, lines 56-64 teaches determining the video quality, which constitutes determination of the size of data to be downloaded.] a likely financial cost of obtaining the application data at the first future time, [Dixon, col. 3, lines 65-37: “monetary costs associated with caching databased on current and predicted connectivity conditions”; col. 3, lines 50-57: “the data plan rate information may be used to determine the most cost effective way to pre-cache data…”].
Dixon does not teach determining “an availability of funds to pay for the likely financial cost.” 
Wikander, in an analogous art, teaches determining “an availability of funds to pay for the likely financial cost.” Wikander generally relates to payment processing in content delivery systems, such as pay-per-view programming ([0064]) and the download of content such as music and movies ([0067]-[0068]). Wikander teaches that such content, such as a sequel movie, may be identified (recommended) to a user ([0065]). Therefore, Wikander is in the field of content retrieval and delivery, and is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Wikander teaches determining “an availability of funds to pay for the likely financial cost” [[0048]: “determine whether the customer associated with user device 110 has adequate funds or credit in his/her account to pay for the product or service that he/she wishes to purchase”; see also [0035] and [0054]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the teachings of Dixon with the teachings of Wikander by performing the operation of determining an availability of funds to pay for the likely financial cost, in order to account for the factor of whether a user is has adequate funds for the financial cost, as suggested by Wikander ([0035], [0048] and [0054]).

As to claims 14 and 20, the further limitations recited in these claims are the same or substantially the same as those recited in claim 8. Therefore, the rejection made to claim 8 is applied to claims 14 and 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.
US20170347236A1 (Frusina) teaches processing historical data for data prefetching (see [0123]).
US20140095943A1 (Kohlenberg) teaches predictive caching based on context, wherein the context may relate to the mobile device (see [0016]).
US20130344896A1 (Kirmse) teaches pre-caching and the related use of a notification pertaining to a recommendation to perform pre-caching (see FIG. 8).
US20180189226A1 (Hofverberg) teaches caching based on the state of a device, which includes battery level and connectivity (see [0027]).
US20180270831A1 (Meredith) teaches determining battery sufficiency for performing downloads in accordance with a scheduler (see [0037]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124